NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


MIGUEL NAVA, DOC #H40801,                  )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-2018
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed December 5, 2018.

Appeal from the Circuit Court for Polk
County; Neil A. Roddenberry, Judge.

Ita M. Neymotin, Regional Counsel,
Second District, and Joseph Thye Sexton,
Assistant Regional Counsel, Office of
Criminal Conflict and Civil Regional
Counsel, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



KELLY, LUCAS, and SALARIO, JJ., Concur.